DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

Examiner’s Notes
Examiner notes that any objections or rejections recited in the previous rejection and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites the term “the HDPE” in line 8. It is unclear if this HDPE includes the HDPE composition of the first surface layer, the HDPE composition of the second intermediate layer or both HDPE compositions. For purposes of examination, claim 8 is interpreted such that “the HPDE” encompasses both the HDPE composition of the first surface layer and the HDPE composition of the second intermediate layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. (US 20090029182) in view of Pereira et al. (US 20160016679 A1).
Regarding claim 8, Aubee teaches a coextruded multilayer film for foodstuff comprising (Aubee, Par. 0001 and 0057): a first surface layer (first skin layer) comprising a HDPE composition; a first intermediate layer (see Par. 0052 – “5 layer structures”) comprising a polyethylene selected from LLDPE and MDPE; a second intermediate layer (core layer) consisting of a HDPE composition and a nucleating agent; and a second surface layer (skin layer with a sealant resin, or sealant layer) comprising a sealable polyethylene composition (Aubee, Abstract, Par. 0004, 0010-0016, 0025, 0048-0053, 0074). Aubee further teaches examples wherein the coextruded multilayer film is comprised of about 100 wt.% of the HDPE, MDPE and sealable polyethylene composition (Aubee, Tables 3.1 and 3.1), which lies within the claimed rang of at least 90 weight %, and therefore satisfies the claimed range, see MPEP 2131.03.
Aubee does not teach that the coextruded multilayer film is formed into a standup pouch. 
Pereira teaches a stand up pouch for foodstuff (Pereira, Par. 0112, 0140, and Fig. 17) prepared from a coextruded multilayer film (Pereira, Par. 0080) comprising a sealing layer wherein the film comprises different polyethylenes (Pereira, Par. 0082-0087).
Since both Aubee and Pereira teach coextruded multilayer films for foodstuff comprising a sealing layer wherein the film comprises different polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pereira to modify Aubee and form the coextruded multilayer film of Aubee into a stand up pouch. This would allow for a container for foodstuff able to story flowable materials (Pereira, Par. 0112-0114).
Regarding claim 10, modified Aubee teaches that the HDPE composition of the second intermediate layer (core layer) comprises an HDPE blend, the HDPE blend comprising a polyethylene homopolymer blend component A and a polyethylene homopolymer blend component B, wherein the blend component A has a melt index I2 which is at least 10 times higher than the melt index I2 of blend component B (Aubee, Par. 0010 and 0021-0022), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03. 
Regarding claim 12, modified Aubee teaches that the coextruded multilayer film further comprises a barrier layer comprising EVOH (Aubee, Par. 0053 and Claim 8). While Aubee is silent the exact location of the barrier layer, Aubee teaches that the barrier layer exists in a seven layer structure and is not an outer layer (Aubee, Par. 0053). Therefore, it would have been obvious to one of ordinary skill in the art to try, from a finite number of location options, to have the barrier layer located between the first and second intermediate layers with a reasonable expectation of success, see MPEP 2143.
Regarding claim 13, modified Aubee teaches that the barrier layer comprises EVOH (Aubee, Par. 0053 and Claim 8). Modified Aubee further teaches wherein the multilayer film comprises about 100% of the different polyethylenes as discussed above for claim 8. Therefore, it would have been obvious to 
Regarding claim 14, modified Aubee teaches that the HDPE present in the first surface layer comprises a nucleating agent (Aubee, Par. 0049).
Regarding claim 15, modified Aubee teaches that the nucleating agent is present in the second intermediate layer (Aubee, Par. 0010 and 0048).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. in view of Pereira et al. as applied to claims 8 and 10 above, further in view of Pelletier et al. (US 20140363105 A1).
Regarding claim 11, modified Aubee teaches that the stand up pouch has a total thickness of from 1 to 4 mils (Aubee, Par. 0058), which overlaps the claimed range of from 2.5 to 7.0 mils, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Aubee does not teach a stand up pouch having a normalized machine direction rigidity of greater than 1.5 g/cm per mil.
Pelletier teaches a stand up pouch (bag) (Pelletier, Par.0007) with a rigidity of at least 325 mg*cm as measured by ASTM D29223-08 (Pelletier, Par. 0025-0026). Pelletier further teaches that it is well known in the art that rigidity is a function of sample thickness (Pelletier, Par. 0025).  Therefore, it would have been obvious to one of ordinary skill in the art to normalize Pelletier’s rigidity range relative to sample thickness (see MPEP 2143).  Such a normalization would yield a range that overlaps the claimed range of a normalized machine direction rigidity greater than 1.5 g/cm per mil, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Pereira and Pelletier teach a stand up pouch made of polyethylene (Pelletier, Par. 0004, 0024), it would have been obvious to one of ordinary skill in the art before the effective filing date 

Response to Arguments
Applicant’s remarks and amendments filed 09/02/2021 have been fully considered.
Applicant requests withdrawal of the claim objection set forth in the previous office action.
The claim objection set forth in the previous office action has been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Pereira in view of James does not teach the newly amended claim 8 multilayer structure. This is found persuasive.
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection now relies upon Aubee et al. (US 20090029182) as the primary reference and no longer relies on James. While Pereira is still used as a secondary reference in the rejection, Pereira is only used to teach that it would have been obvious to form the multilayer film of Aubee into a stand up pouch as stated in the grounds of rejection above. Pereira is not used to teach the specific multilayer film structure of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: http	s://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                    

/LEE E SANDERSON/Primary Examiner, Art Unit 1782